Citation Nr: 1010411	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  97-33 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date prior to July 6, 1999, 
for the grant of service connection for residuals of a neck 
fracture.  

2.  Entitlement to an effective date prior to July 6, 1999, 
for the grant of service connection for residuals of a cheek 
bone fracture.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) located in Washington, D.C., which effectuated a 
February 2006 Board decision and assigned an effective date 
of August 25, 1999, for the grant of service connection for 
residuals of a neck fracture and residuals of a cheek bone 
fracture.  The effective date for both claims was 
subsequently changed to July 6, 1999.  See November 2007 
rating decision.  

The claims were remanded by the Board in July 2008 and 
January 2010 in order for the Veteran to be afforded his 
requested hearing before a Veterans Law Judge.  Hearings were 
scheduled for June 2009 and September 2009, but the Veteran 
requested that both be rescheduled.  He was subsequently 
scheduled to appear at a hearing in January 2010, but he 
failed to appear on the scheduled date and did not explain 
his absence or request to reschedule the hearing.  Therefore, 
the Board considers the Veteran's request for a Board hearing 
withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).

Review of the claims folder reveals that service connection 
for a right leg disorder was granted by the Board in a July 
2008 decision.  No rating decision, however, has been issued 
concerning this claim.  This matter is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for 
residuals of a neck fracture and residuals of a cheek bone 
fracture that was received by the RO on September 4, 1997; 
the claims were denied in an April 1998 rating decision, 
which became final.

2.  The Veteran's untimely VA Form 9 (filed in conjunction 
with the April 1998 rating decision) was received by the RO 
on July 6, 1999.  

3.  The Board reopened the Veteran's previously denied claims 
in an October 2003 decision; they were subsequently granted 
in a February 2006 Board decision.  

4.  In the February 2006 decision, the Board relied on VA 
examination reports dated October 2004 and June 2005 to find 
that service connection for residuals of a neck fracture and 
residuals of a cheek bone fracture was warranted, 
respectively.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 6, 1999, 
for the grant of service connection for residuals of a neck 
fracture have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 
2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).

2.  The criteria for an effective date prior to July 6, 1999, 
for the grant of service connection for residuals of a cheek 
bone fracture have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West. 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that the Veteran has appealed with respect 
to the assigned effective dates for the grant of service 
connection for residuals of a neck fracture and residuals of 
a cheek bone fracture.  The Board notes that a claim for an 
earlier effective date for the grant of service connection is 
a downstream issue from the original award of such benefit.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  In addition, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) held that 
"the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008) (the Court held that as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements").  In this case, the Veteran's service 
connection claim were granted and an effective date was 
assigned in the April 2006 rating decision on appeal.  As 
such, no additional 38 U.S.C.A. § 5103(a) notice is required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Board notes that relevant 
medical evidence was reviewed by the agency of original 
jurisdiction (AOJ) and the Board in connection with the 
adjudication of the Veteran's service connection claims.  
However, pertinent to his effective date claims, as the 
Veteran has been assigned the earliest possible effective 
date under VA regulations, namely the date of receipt of his 
application to reopen his claims for service connection, and 
his arguments on appeal are limited to his interpretation of 
governing legal authority, all pertinent information and 
evidence is already contained in the claims file.  There is 
no outstanding information or evidence that would help 
substantiate the Veteran's claim.  VA's General Counsel has 
held that in cases where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, VA is not required to provide notice of, or 
assistance in developing, the information and evidence 
necessary to substantiate such a claim under 38 U.S.C.A. 
§§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the 
proceeding.  Therefore, the Veteran will not be prejudiced as 
a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran filed a claim to establish entitlement to service 
connection for residuals of a neck fracture and residuals of 
a cheek bone fracture that was received by the RO in 
September 1997.  The Board notes that the date written on the 
document is reflected as September 4, 1997; no date stamp 
indicating receipt at the RO is on the document.  See VA Form 
21-4138526.  The claims were denied in an April 1998 rating 
decision, which noted that the claim was received on 
September 4, 1997.  

Notice of the April 1998 rating decision was sent to the 
Veteran in a letter dated April 15, 1998.  The Veteran 
thereafter submitted a notice of disagreement (NOD) in which 
he discussed his claim for service connection for residuals 
of a neck fracture.  See statement in support of claim.  The 
RO subsequently issued a statement of the case (SOC) on this 
issue in April 1999; notice of the SOC was sent to the 
Veteran in a letter dated April 26, 1999.  

The Veteran thereafter submitted a VA Form 9 that was 
received at the RO on July 6, 1999.  In pertinent part, the 
Veteran addressed both his neck and facial injuries.  At this 
juncture, the Board notes that the VA Form 9 received in July 
1999 does not constitute a timely NOD regarding the April 
1998 denial of service connection for residuals of a cheek 
bone fracture.  This is so because it was received almost 14 
months after the Veteran received notice that his claim had 
been denied.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.302(a) (1997), (1998) (except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a NOD with a determination by the 
agency of original jurisdiction (AOJ) within one year from 
the date that that agency mails notice of the determination 
to him or her; otherwise, that determination will become 
final).  In addition, although the Veteran noted he had 
facial injuries, he never voiced any disagreement with the 
denial of his claim for service connection for residuals of a 
cheek bone fracture, so the July 1999 VA Form 9 is not 
considered a valid NOD.  38 C.F.R. § 20.201 (1997), (1998).

In an August 1999 letter, the Veteran was informed that his 
Substantive Appeal (VA Form 9) was not timely as he had until 
June 26, 1999, to perfect his appeal, and it was not received 
until July 6, 1999.  The RO informed him that since it was 
not timely, no further action could be taken.  The RO also 
notified the Veteran that it was enclosing VA Form 4107, 
which explained his right to appeal if he thought the 
decision denying him an opportunity to continue his appeal 
was wrong.  

In a statement in support of claim received on August 25, 
1999, the Veteran reported that the fact that his VA Form 9 
was 10 days late was due to a clerical error at his lawyer's 
office.  He acknowledged that the Disabled American Veterans 
(DAV) had control of his case and that he was just keeping 
his attorney informed of the facts of his case in case he 
decided to utilize his services.  The Veteran also indicated 
that DAV had explained his rights to him.  There is no 
indication in reviewing this letter, or any other 
correspondence in the claims folder, that the Veteran 
intended to disagree with the RO's determination that his VA 
Form 9 was untimely.  

In light of the foregoing, the April 1998 rating decision in 
which the RO denied the claims for service connection for 
residuals of fractures of the neck and cheek bone became 
final.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.302(a) and (b) (1997), (1998) (except in the case of 
simultaneously contested claims, a Substantive Appeal must be 
filed within 60 days from the date that the AOJ mails the SOC 
to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later); 
38 C.F.R. § 20.1103 (1997), (1998).  

The statement in support of claim received on August 25, 
1999, was treated by the RO as a claim to reopen.  The RO 
declined to reopen the claims in a July 2001 rating decision.  
The Veteran thereafter perfected an appeal of this rating 
decision to the Board.  In an October 2003 decision, the 
Board reopened and remanded the claims for additional 
development.  Both claims were subsequently granted in a 
February 2006 Board decision.  

The RO effectuated the February 2006 Board decision in an 
April 2006 rating decision, which granted service connection 
for residuals of a neck fracture and residuals of a cheek 
bone fracture and assigned an effective date of August 25, 
1999.  The Veteran thereafter submitted a NOD in August 2006, 
contending that he was entitled to an effective date two 
years prior for both disabilities.  The RO subsequently 
issued a SOC.  Both the November 2007 SOC and a November 2007 
rating decision granted an earlier effective date, 
specifically July 6, 1999.  The RO noted that the untimely VA 
Form 9 received on July 6, 1999, should have been construed 
as the new date of claim for the purpose of reopening the 
issues of entitlement to service connection for residuals of 
a neck fracture and residuals of a cheek bone fracture.  See 
November 2007 SOC.  Notice of the November 2007 SOC was sent 
to the Veteran on March 19, 2008; notice of the November 2007 
rating decision was sent to the Veteran on April 7, 2009.  
The Veteran thereafter perfected an appeal.  See April 2008 
VA Form 9.  

As noted above, the Veteran essentially argues that service 
connection for these two disabilities should have been 
established with an effective date two years prior to the 
original effective date assigned of August 25, 1999.  He 
reported that copies of his original claim dates go back at a 
minimum to two years prior, in late 1996 and early 1997.  See 
August 2006 NOD.  In support of this contention, the Veteran 
has submitted copies of VA Forms 21-4138 dated August 17, 
1996, and November 12, 1996, a VA Form 9 dated November 18, 
1997, and a September 19, 1997, statement from DAV which 
notes that the Veteran recently contacted the RO with 
reference to establishing service connection for, among other 
things, a fractured neck and a fractured cheek bone.  

Generally, the effective date of an award of service 
connection is the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).  The same is true for 
an award based on a claim reopened after final adjudication, 
as VA laws and regulations stipulate that the effective date 
of such an award shall be fixed in accordance with the facts 
found, but shall not be earlier than the date the claim was 
received, or the date entitlement arose, whichever is later.  
See id.; 38 C.F.R. §3.400(r) (2009).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  See Thomas v. 
Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 
3.1(p), 3.155(a) (2009).  An informal claim must be written, 
see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and 
it must identify the benefit being sought.  Brannon v. West, 
12 Vet. App. 32, 34-5 (1998).  

As noted above, service connection for residuals of a neck 
fracture and residuals of a cheek bone fracture was granted 
by the Board in February 2006.  The rating decision that 
effectuated this decision noted that the February 2006 Board 
decision should be reviewed for a detailed discussion of the 
reasons and bases for the establishment of service 
connection.  See April 2006 rating decision.  The Board's 
February 2006 decision clearly determined that a June 2005 VA 
examination report was adopted and accorded sufficient 
probative value to place the claim for service connection for 
residuals of a neck fracture at least in equipoise, if not in 
the Veteran's favor.  As for residuals of a cheek bone 
fracture, the Board found that an October 2004 VA orthopedic 
examination report was persuasive and adopted it to find that 
service connection for residuals of a cheek bone fracture was 
warranted.  The Board noted that both examination reports 
provided a link between the Veteran's current neck and cheek 
bone disabilities and an in-service injury.  

The law clearly states that the effective date of an award 
based on an original claim or a claim to reopen shall not be 
earlier than the date the claim was received, or the date 
entitlement arose, whichever is later.  38 C.F.R. §3.400(r) 
(2009) (emphasis added).  In light of the foregoing, it is 
clear that the RO granted the Veteran a benefit in assigning 
an effective date of July 6, 1999, for both disabilities.  
This is so because the Board clearly found in its February 
2006 decision that entitlement to service connection arose in 
June 2005 for the Veteran's neck disability and in October 
2004 for his cheek bone disability.  

Irrespective of the Board's determination that the RO granted 
the Veteran a benefit in assigning an effective date of July 
6, 1999, it must still consider whether there is evidence to 
support the assignment of an effective date earlier than July 
6, 1999.  As noted above, the April 1998 rating decision that 
denied the original claims for service connection for 
residuals of fractures to the neck and cheek bone became 
final when the Veteran failed to perfect an appeal.  Also as 
noted above, he received notice of the April 1998 rating 
decision on April 15, 1998, and notice of the April 1999 SOC 
on April 26, 1999.  Based on the foregoing, he had until June 
26, 1999 to file a timely VA Form 9.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. §§ 20.302(b), 20.1103 (1997), (1998).  
The Veteran, however, did not do so, as his VA Form 9 was 
received on July 6, 1999.  

In light of the foregoing, the Board must determine whether 
there is any correspondence in the claims folder dated 
between June 26, 1999, and July 6, 1999 that can be construed 
as an informal claim.  No such correspondence exists, 
however.  See 38 C.F.R. § 3.155 (2009).  For these reasons, 
the Board has determined that no claim, formal or informal, 
to reopen the final April 1998 rating decision was received 
by the RO prior to July 6, 1999.  

At this juncture, the Board must address the Veteran's 
argument that service connection for these two disabilities 
should have been established with an effective date two years 
prior to August 1999 because he had an original claim dating 
back to late 1996 and early 1997.  See August 2006 NOD.  As 
noted above, the Veteran relies on VA Forms 21-4138 dated 
August 17, 1996, and November 12, 1996; a VA Form 9 dated 
November 18, 1997; and a September 19, 1997 statement from 
DAV, to support this contention.  

Review of the August 17, 1996, VA Form 21-4138 reveals that 
the Veteran specifically requested reopening his claims for a 
gunshot wound to the right side, removal of his 
intestine/appendix and half his stomach, and repair to his 
gallbladder, a severed muscle, and the ligaments of his right 
leg.  Review of the November 12, 1996, VA Form 21-4138 
reveals that the Veteran specifically noted pain in his leg, 
hip, and back.  The November 1997 VA Form 9 (submitted in 
conjunction with a claim for increased rating for service-
connected residuals of a laparotomy) reports that damage 
caused in the original service-connected accident was not 
complete as he had evidence of other injuries inflicted, 
without noting what those injuries were.  The Veteran never 
specifically notes his neck and/or cheek bone in any of these 
records.  As such, his contention that they constitute an 
original claim for service connection is without merit.  The 
Board also notes that the September 1997 letter from DAV 
post-dated the September 4, 1997, statement that the RO used 
to initiate the original claim for service connection for 
these two disabilities.  

In light of the foregoing, the Board finds that an effective 
date prior to July 6, 1999, for service-connected residuals 
of a neck fracture and residuals of a cheek bone fracture is 
not warranted and the claims must be denied. 


ORDER

An effective date prior to July 6, 1999, for the award of 
service connection for residuals of a neck fracture is 
denied.  

An effective date prior to July 6, 1999, for the award of 
service connection for residuals of a cheek bone fracture is 
denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


